Citation Nr: 0418951	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus, currently evaluated 
as ten (10) percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1987 to March 
1990.  She also served on active duty for training, from 
October 1984 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision issued by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.   

In March 2004, the veteran personally appeared and testified 
before the undersigned Veterans Law Judge of the Board, 
sitting in Washington, D.C.  The hearing transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the claim can be rendered.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.   

Service connection has been in effect for bilateral pes 
planus, with a 10 percent disability rating, since March 
1990.  A July 2002 rating decision denied an increased 
rating, and appeal to the Board was perfected.  At the March 
2004 hearing before the undersigned, the veteran testified 
that walking about two blocks causes pain on the bottoms of 
the feet and that the skin on the sides of the big toes has 
calluses.  She has difficulty remaining standing due to pain.  

The Board notes that the most recent VA compensation and 
pension (C&P) examination was performed in May 2001.  At the 
March 2004 Board hearing, the veteran specifically testified 
that her pes planus symptoms have worsened since May 2001.  
In light of this testimony, the Board finds that a more 
contemporaneous C&P examination is warranted on remand to 
determine the current extent of pes planus symptoms.  Also, 
it is noted that the veteran testified that she has not seen 
a doctor for pes planus since 2001.  However, a remand order 
would permit the VA to obtain relevant medical records for 
treatment and/or testing that occurred after the hearing, if 
any.  

In consideration of the foregoing, the Board directs the 
following on remand:

1.  Ask the veteran whether she had any 
medical treatment or testing related to 
the feet or pes planus in and after March 
2004.  If so, ask her to provide 
information necessary to obtain such 
records, to include doctors' names and 
addresses.  Obtain and associate with the 
claims folder these records.  

2.  Schedule the veteran for a VA C&P 
examination by a qualified medical 
professional to determine the extent of 
disability due to bilateral pes planus.  
The veteran's claims folder should be 
made available to the examiner.  
Associate with the claims folder the 
report, as well as diagnostic testing 
reports, if any, resulting from the 
examination.
 
3.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether a 
higher evaluation is warranted for 
bilateral pes planus.  If the decision 
remains in any manner adverse to the 
veteran, provide her a Supplemental 
Statement of the Case and give her an 
appropriate amount of time to respond to 
it.  

4.  It is noted that all requirements of 
VCAA, VA regulations implementing VCAA, 
and controlling legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), continue to be binding 
on remand and any further adjudication by 
the RO.  

The veteran is hereby notified that it is her responsibility 
to report for the VA medical examination, if scheduled, and 
to cooperate in the development of the case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	

                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



